DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

2.	Applicant's arguments and amendments, filed on 07/12/2022 has been entered and carefully considered. Claims 1-4, 6, 7, 9-11 and 16 are amended. Claim 19 and 20 are new. Claims 1-20 have been examined and rejected.
 
Response to Amendment and Arguments
3.	Applicant’s arguments filed on 07/12/2022 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-10 and 12-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tuliani et al. (U.S. PGPub 2016/0173639) in view of Hejlsberg et al.(U.S. PGPub 2008/0177716) in view of Ku et al. (U.S. Patent No. 7359890).
As per claims 1, 6, 7 and 16
Tuliani teaches a method for caching data from a database at a proxy server, the method comprising: executing an over-caching function for a cache of a proxy server, the proxy server deployed in a wide area network and receiving client requests from a plurality of clients, the over-caching function comprising (Tuliani, see para 0044, 0045, Caching server 104a interpreted as proxy server will generate a content request 118 that is transmitted to origin server 102, requesting the predicted future content indicated in content request 116, if the desired content requested by client application 110a is not already cached at caching server 104a, caching server 104a may indicate the desired content in content request 118, Origin server 102 transmit content of content 112 to caching server 104a in a response 120 to content request 118, where response 120 include the desired content and the predicted future content): 
in response to a client request that uses an application layer protocol (Tuliani, see para 0071, request formatter 604 may generate the request in the form of an HTTP (hypertext transfer protocol) request message, the HTTP request message may be configured to request the desired content )
and that causes the proxy server to need to send a first database query in a database query language to a remote database associated with an origin infrastructure remote from the proxy server (Tuliani, see para 0051, 0052, Caching server 202 may optionally transmit a request to origin server 102 for the desired content indicated in first desired content request 210 if the desired content is not already cached by caching server 202, in response to server request 212, origin server 102 may transmit a server response 214 that includes the desired content, if requested. For instance, origin server 102 may access the desired content in storage associated with origin server 102, Caching server 202 receives server response 214 from origin server 102), and 
Tuliani exclusively fails to expanding the first database query, by modifying one or more portions of the first database query that are expressed in the database query language, to create a second database query that requests more data from the remote database than the first database query and more data than is necessary to respond to the client request; 
In a similar field of endeavor Hejlsberg teaches based on evaluation of one more past database queries to the remote database, expanding the first database query, by modifying one or more portions of the first database query that are expressed in the database query language (Hejlsberg, see para 0044-0047, data shape generation component 210 includes an eager loading policy generation component 402 that creates eager loading policies interpreted as prefetching policy for extended database query, eager loading policy 406 identifies data related to a specific type that is to be loaded when a query retrieves the specified type orders related to a customer are typically loaded when a customer object is loaded, to minimize latency and roundtrips to the database, a data shape can be defined that includes an eager loading policy for customer type that require loading of orders associated with a customer, whenever a customer type object is retrieved from the database), 
to create a second database query that requests more data from the remote database than the first database query and more data than is necessary to respond to the client request; sending the second database query to the remote database instead of the first database query (Hejlsberg see para 0071-0075, as shown in fig. 9 step 902, one or more data shapes with eager loading policies defined to retrieve more data related to original query, data shape specifications can be analyzed and maintained for use during application processing, the original first database query is received at 904, at 906 the eager loading policies are determined using query context, a modified query or a second expanded database query that request more data from the database will  be generated based upon the data shape or eager loading policy at 908 that include the original input query or the first query and more queries that are generated based upon the eager loading policies included in the data shape, at 910, the expanded query is sent or utilized as shown in step 806 to the database and data can be extracted from the database using the set of modified queries).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg as doing so would provide an efficient method for using one or more policies that direct eager loading of data that is likely to be of interest be identified based upon eager loading policies and retrieved with query results, minimizing repeated data transfer (Hejlsberg, see para 0007).
Tuliani in view of Hejlsberg fails to exclusively teach wherein said expanding of the first database query involves controlling a degree of expansion of the first database query based on at least one of: (i) cache pressure on the cache and (ii) observed inter-write times for the remote database; 
In a similar field of endeavor Ku teaches wherein said expanding of the first database query involves controlling a degree of expansion of the first database query based on at least one of: 
(i) cache pressure on the cache and (ii) observed inter-write times for the remote database (Ku, see col.3 Lines 35-54, col. 5 lines 17-30 and col. 7 lines 15-45, data to be prefetched into a buffer cache, is determined dynamically at run time during execution of a query, based at least in part on the load placed on the buffer cache the number of blocks of data being prefetched is determined dynamically based on the load of the cache and cache miss rate prefetch size daemon 15 implements the logic every 3 seconds, to update the prefetch size 14 based on load in the buffer cache, effective prefetch size is computed to be the number of expected blocks not in the cache: clustering*cache-miss-rate*prefetch size, as shown in fig. 6 at 63, as shown in fig. 3 when prefetch size pfsz is smaller than the number of prefetched rowids in the internal buffer, then query plan 11P makes a transition 35 back to state 32. In state 32, additional rowids are fetched from the index into the rowid buffer, and as soon as the rowid buffer becomes full again, query plan 11P returns to state 33, the two states 32 and 33 are repeatedly visited, until in state 32 use of the index indicates that no more rowids are available, query plan 11P makes a transition to state 34 to complete the processing of previously prefetched data blocks that remain in the buffer cache);
. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching Ku as doing so would provide an efficient method for data to be prefetched into a buffer cache is determined dynamically during execution of a query, based on the load placed on the buffer cache (Ku, see col. 2 lines 14-27).
receiving a response to the second database query (Tuliani, see para 0052 step 306, the additional content is received from the origin server. For instance, in response to server request 212, origin server 102 may transmit a server response 214 that includes the desired content, if requested, origin server 102 may access the predicted additional content in storage associated with origin server 102, and may transmit the predicted additional content to caching server 202 in server response 214 with the desired data); 
extracting a subset of the data from the response to serve the client request; and, caching all of the data from the response in the cache, for use in serving subsequent client requests (Tuliani, see 0053, 0054, 0057, 0058 step 308, the desired content is cached and  transmitted to the client application at the user device, step 310, the additional content is cached, step 402, a second request is received from the client application that includes a request for the additional content, step 404, the cached additional content is served to the client application at the user device).

As per claims 2 and 9
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 1, 
wherein said expanding of the first database query is based in part on evaluation of one or more past database queries, wherein the one or more past database queries to the database are database queries collected over a defined time period before the client request (Ku see col. 6 Lines 38- 44, prefetch size daemon 15 maintains statistics in a "history buffer”  and keeps new entry in history buffer 16, and depending on the size of the history buffer  and uses history buffer 16 to determine the prefetch size 14 using a fixed number of the last few entries in history buffer 16 to compute the cumulative number of prefetch operations, prefetched blocks and wasted prefetch blocks over a fixed window  of 15 seconds). 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Ku, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 3, 10 and 19
Tuliani in view of Hejlsberg in view of KU teaches the method of claim 1, 
wherein said expanding of the first database query involves controlling a degree of expansion of the first database query is based on: (i) cache pressure on the cache (Ku, see  col. 5 lines 17-30 and col. 7 lines 15-45, prefetch size daemon 15 implements the logic every 3 seconds, to update the prefetch size 14 based on load in the buffer cache, effective prefetch size is computed to be the number of expected blocks not in the cache: clustering*cache-miss-rate*prefetch size, as shown in fig. 6 at 63, as shown in fig. 3 when prefetch size pfsz is smaller than the number of prefetched rowids in the internal buffer, then query plan 11P makes a transition 35 back to state 32. In state 32, additional rowids are fetched from the index into the rowid buffer, and as soon as the rowid buffer becomes full again, query plan 11P returns to state 33, the two states 32 and 33 are repeatedly visited, until in state 32 use of the index indicates that no more rowids are available, query plan 11P makes a transition to state 34 to complete the processing of previously prefetched data blocks that remain in the buffer cache).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg with the teaching of Ku, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claims 5 and 15
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 1, wherein the client request is for any of: a web page, web application, and web API (Tuliani see para 0043, Client applications 110a-110d are applications running in user devices 106a-106d that access content through CDN 100. Examples of client applications 110a-110d include web browsers, media players, video players, image viewers, audio players, and other types of client applications).

As per claims 8
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 7, wherein the content request comprises an explicit database query, and said generation of the database query, prior to expanding, comprises any of extracting and re-formatting said explicit database query from the content request (Hejlsberg see para 0071-0075, as shown in fig. 9 step 902, one or more data shapes with eager loading policies defined to retrieve more data related to original query, data shape specifications can be analyzed and maintained for use during application processing, the original first database query is received at 904, at 906 the eager loading policies are determined using query context, a modified query or a second expanded database query that request more data from the database will  be generated based upon the data shape or eager loading policy at 908 that include the original input query or the first query and more queries that are generated based upon the eager loading policies included in the data shape, at 910, the expanded query is sent or utilized as shown in step 806 to the database and data can be extracted from the database using the set of modified queries).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;


As per claims 12
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 7, wherein the expansion of the database query is performed at least in part by any of: increasing a limit, selecting more rows, selecting more columns, and relaxing a feature of the database query (Hejlsberg see para 0071-0075, as shown in fig. 9 step 902, one or more data shapes with eager loading policies defined to retrieve more data related to original query, data shape specifications can be analyzed and maintained for use during application processing, the original first database query is received at 904, at 906 the eager loading policies are determined using query context, a modified query or a second expanded database query that request more data from the database will  be generated based upon the data shape or eager loading policy at 908 that include the original input query or the first query and more queries that are generated based upon the eager loading policies included in the data shape, at 910, the expanded query is sent or utilized as shown in step 806 to the database and data can be extracted from the database using the set of modified queries).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claim 7;

As per claims 13
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 7, wherein the database comprises any of: a SQL, no-SQL database, relational database, key-value store ( Hejlsberg see para 0061 the recursion depth can be set to a value of zero (0) to indicate that the recursive relationship should be followed until there are no further related objects available. For an Employee, a recursive depth of zero would indicate that all Reports should be eager loaded until the lowest level of employee, with no Reports of their own, is reached. Depth of zero can be translated directly to recursive query feature of standard query language SQL supported by some databases).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 7;

As per claims 14
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 7, wherein the necessary and unnecessary database records comprise any of: a table row, a table column, a table cell, a value associated with a key, a node in a data structure (Hejlsberg see para 0041, set of classes can be mapped to the database tables 300 of fig. 3. Relationships between classes can be modeled as object references or collections of references, mapping in this example is one to one between class and table. Mapping between class members and table columns ).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 7;

As per claim 17,
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 1, wherein each of the first and second database queries comprise any of: a query for a tabular database, a query for a graph database (Hejlsberg, see para 0039 database tables 300 describe sales information and relationships used in examples are tabular, set of tables 300 includes a customer table 302 including associated data, such as customer identifier, name, address and an orders placed by or associated with the customer, an order table 304 includes information related to a particular order, such as an order identifier, order date and shipping date).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani with the teaching of Hejlsberg, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1;

As per claim 18,
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 1, wherein the client request comprises an HTTP request (Tuliani, see para 0071, request formatter 604 may generate the request in the form of an HTTP (hypertext transfer protocol) request message, the HTTP request message may be configured to request the desired content, and the predicted additional content may be indicated in the HTTP request message in any suitable manner, such as being indicated in a header).

6.	Claims 4, 11 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Tuliani et al. (U.S. PGPub 2016/0173639) in view of Hejlsberg et al.(U.S. PGPub 2008/0177716) in view of Ku et al. (U.S. Patent No. 7359890) in view Saeki et al. (U.S. PGPub 2019/0361811).
As per claims 4, 11 and 20
Tuliani in view of Hejlsberg in view of Ku teaches the method of claim 1, yet fails to teach wherein said expanding of the first database query involves controlling a degree of expansion of the first database query is based on: (ii) observed inter-write times for the remote database.
In a similar field of endeavor Saeki teaches wherein said expanding of the first database query involves controlling a degree of expansion of the first database query is based on: (ii) observed inter-write times for the remote database (Saeki see para 0047, 0067, the data analysis server 1 acquires the I/0 trace data 12 by monitoring an operation of the block I/O layer 115, and sends the acquired I/O trace data 12 to the storage device 2 and the neural network management system 3. The I/O trace data 12 can contain information such as time of issuance of read and write requests, the block addresses, and the number of blocks,  in Step 33 or 34, the prediction accuracy determination section 122 calculates a maximum value bmax of the bit position b for each of the probability distributions 20s to 29s at step 35, , the prediction accuracy determination section 122 determines that the size of the area to be prefetched is the bmax-th power of 2 in 36, the process predicts the size of a certain area in the storage in a case in which the database management system 113 performs reads or writes randomly from or to the storage in the certain area for executing the query issued by the statistical analysis software 111, it is possible to prefetch all the data specified by the block addresses [b:a] for which it is determined in Step 33 or 34 that it is difficult to predict the predicted values).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Tuliani in view of Hejlsberg in view of Ku with the teaching of Saeki as doing so will provide an efficient method implementing  a high access frequency in database to perform writes and reads for optimizing data placement using prediction model to predict prefetch addresses for each of bit ranges into which block addresses are split by using a plurality of neural networks assuming charge of the different bit ranges having performed machine learning on I/O trace data such as time of issuance of read and write requests, the block addresses, and the number of blocks (Saeki see para 0013, 0047);


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443